DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.    		The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.    		Claims 1 - 20 are rejected on the ground of nonstatutory double patenting over claims 1 – 20 of U. S. Patent No. 11,159,261 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1 - 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,159,261. Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 20 of the U.S. Patent No. 11,159,261. Specifically, the claims of U.S. Patent (11,159,261) are the same elements, same function, and same result as claims of present application. Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
More specifically, the claims 1 - 20 of the present application is the same elements, same function, and same result as claims 1 - 20 of the U.S. Patent (11,159,261), especially, the independent claims 1, 19, and 20 of the present application is the same invention as the independent claims 1, 19, and 20 of the U.S. Patent (11,159,261).
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.









For example;
Instant Application
US Patent 11,159,261
1. A method, comprising at a server system of a media-providing service having one or more processors and memory storing instructions for execution by the one or more processors:
accessing a profile of a user of the media-providing service, the profile of the user indicating a demographic group of the user;
for each media item of a plurality of media items, determining a year associated with the media item; and
selecting content for the user, including selecting a respective media item, based at least in part on an affinity of members of the demographic group, as compared to members of other demographic groups, for content from the year associated with the respective media item; and providing the respective media item to a client device associated with the user.
20. A non-transitory computer-readable storage medium, storing one or more programs for execution by one or more processors of a server system associated with a media- providing service, the one or more programs including instructions for: accessing a profile of a user of the media-providing service, the profile of the user indicating a demographic group of the user; for each media item of a plurality of media items, determining a year associated with the media item; and selecting, by the server system, content for the user, based at least in part on an affinity of members of the demographic group, as compared to members of other demographic groups, for content from the year associated with the media item; and providing the selected content to a client device associated with the user. 

1. A method, comprising at a server system of a media-providing service having one or more processors and memory storing instructions for execution by the one or more processors:
accessing a profile of a user of the media-providing service, the profile of the user indicating a demographic group of the user;
for each track of a plurality of tracks, determining a year associated with the track; and
selecting content for the user, including selecting a respective track, based at least in part on an affinity of members of the demographic group, as compared to members of other demographic groups, for music from the year associated with the respective track; and providing the respective track to a client device associated with the user.

20. A non-transitory computer-readable storage medium, storing one or more programs for execution by one or more processors of a server system associated with a media providing service, the one or more programs including instructions for: accessing a profile of a user of the media-providing service, the profile of the user indicating a demographic group of the user;
for each track of a plurality of tracks, determining a year associated with the track; and selecting, by the server system, content for the user, based at least in part on an affinity of members of the demographic group, as compared to members of other demographic groups, of music from the year associated with the track; and providing the selected content to a client device associated with the user.




The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1, 19, and 20 of the U.S. Patent (11,159,261) is encompassed the claimed invention of the independent claims 1, 19, and 20 of the present application.
Therefore, the function and results of the claim invention of present application
are same as the claim invention of the U.S. Patent (11,159,261).
Furthermore, the limitation of the dependent claim 2 of present application is same function and results as the limitation of the dependent claim 1 of the U.S. Patent (11,159,261).  
The limitation of the dependent claim 3 of present application is same function and results as the limitation of the dependent claim 1 of the U.S. Patent (11,159,261).  
The limitation of the dependent claim 4 of present application is same function and results as the limitation of the dependent claim 2 of the U.S. Patent (11,159,261).
The limitation of the dependent claim 5 of present application is same function and results as the limitation of the dependent claim 3 of the U.S. Patent (11,159,261).
The limitation of the dependent claim 6 of present application is same function and results as the limitation of the dependent claim 4 of the U.S. Patent (11,159,261).
The limitation of the dependent claim 7 of present application is same function and results as the limitation of the dependent claim 5 of the U.S. Patent (11,159,261).
The limitation of the dependent claim 8 of present application is same function and results as the limitation of the dependent claim 6 of the U.S. Patent (11,159,261).
The limitation of the dependent claim 9 of present application is same function and results as the limitation of the dependent claim 7 of the U.S. Patent (11,159,261).
The limitation of the dependent claim 10 of present application is same function and results as the limitation of the dependent claim 8 of the U.S. Patent (11,159,261).
The limitation of the dependent claim 11 of present application is same function and results as the limitation of the dependent claim 9 of the U.S. Patent (11,159,261).
The limitation of the dependent claim 12 of present application is same function and results as the limitation of the dependent claim 10 of the U.S. Patent (11,159,261).
The limitation of the dependent claim 13 of present application is same function and results as the limitation of the dependent claim 11 of the U.S. Patent (11,159,261).
The limitation of the dependent claim 14 of present application is same function and results as the limitation of the dependent claim 12 of the U.S. Patent (11,159,261).
The limitation of the dependent claim 15 of present application is same function and results as the limitation of the dependent claim 13 of the U.S. Patent (11,159,261).
The limitation of the dependent claim 16 of present application is same function and results as the limitation of the dependent claim 14 of the U.S. Patent (11,159,261).
The limitation of the dependent claim 17 of present application is same function and results as the limitation of the dependent claim 15 of the U.S. Patent (11,159,261).
The limitation of the dependent claim 18 of present application is same function and results as the limitation of the dependent claim 16 of the U.S. Patent (11,159,261).
The limitation of the independent claim 19 of present application is same function and results as the limitation of the independent claim 19 of the U.S. Patent (11,159,261).
The limitation of the independent claim 20 of present application is same function and results as the limitation of the independent claim 20 of the U.S. Patent (11,159,261).

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanee et al. (US 2014/0337915) discloses System and Method for Creating Unique Digital Content Compilation.
Goldstein (US 2014/0129229) discloses Personal Audio Assistant Device and Method.
Agarwal et al. (US 2016/0088352) discloses Methods and Systems for Updating User Profiles.
Osorio et al. (US 2008/0072250) discloses Apparatus, System, and Method for Distributing Digital Media Information.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
September 23, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649